                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 1 of 20 Page ID #:3162



                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel@troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendant SMART KING LTD. and
                                                                                                                   Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                               9
                                                                                                              10                         UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12                                  WESTERN DIVISION
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14   HONG LIU,                                  Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              15                   Plaintiff,                 Honorable Jean P. Rosenbluth
                                                                                                              16           v.                                 DISCOVERY MATTER
                                                                                                              17   FARADAY&FUTURE INC.,                       FARADAY & FUTURE INC. AND
                                                                                                                   SMART KING LTD., JIAWEI                    SMART KING LTD.’S
                                                                                                              18   WANG, and CHAOYING DENG,                   OPPOSITION TO PLAINTIFF AND
                                                                                                                                                              COUNTERDEFENDANT HONG
                                                                                                              19                   Defendants.                LIU’S EX PARTE APPLICATION
                                                                                                                                                              FOR CLARIFICATION OF THE
                                                                                                              20                                              COURT’S MAY 3, 2021 ORDER
                                                                                                                                                              AND RELATED RELIEF
                                                                                                              21
                                                                                                              22
                                                                                                              23 AND RELATED COUNTERCLAIM.
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   115811757
                                                                                                                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 2 of 20 Page ID #:3163



                                                                                                               1                                           TABLE OF CONTENTS
                                                                                                               2
                                                                                                                                                                                                                                 Page
                                                                                                               3
                                                                                                                   I.       INTRODUCTION ........................................................................................... 1
                                                                                                               4
                                                                                                                   II.      ARGUMENT .................................................................................................. 3
                                                                                                               5            A.  The May 3 Order Is Unambiguous and Requires No
                                                                                                                                “Clarification.” ...................................................................................... 3
                                                                                                               6
                                                                                                                            B.  There is No Legal or Factual Basis for Reconsidering the May 3
                                                                                                               7                Order or for Compelling FF’s Production of Additional
                                                                                                                                Privileged Documents ........................................................................... 6
                                                                                                               8                1.     There is No Emergency Justifying Liu’s Disguised Ex
                                                                                                                                       Parte Motion for Reconsideration of the May 3 Order .............. 6
                                                                                                               9
                                                                                                                                2.     Liu Fails to Offer Any Substantive Justification for
                                                                                                              10                       Reconsidering the May 3 Order or for Compelling FF’s
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       Production of Additional Privileged Documents ....................... 9
                                                                                                              11                3.     Liu Cannot Legally Obtain Reconsideration Through In
                                                                                                                                       Camera Review of FF’s Privileged Information ...................... 15
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   III.     CONCLUSION ............................................................................................. 16
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                                                                            -i-
                                                                                                                          DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 3 of 20 Page ID #:3164



                                                                                                               1                                           TABLE OF AUTHORITIES
                                                                                                               2
                                                                                                                                                                                                                                     Page(s)
                                                                                                               3   Cases
                                                                                                               4   Azmi v. Jordan’s Meats, Inc.,
                                                                                                               5     456 F.3d 228 (1st Cir. 2006) ............................................................................... 11
                                                                                                               6   Brown v. Wells Fargo Bank, N.A.,
                                                                                                               7      No. CV 16-642-DMG, 2018 U.S. Dist. LEXIS 217598 (C.D. Cal.
                                                                                                                      Dec. 27, 2018) ....................................................................................................... 7
                                                                                                               8
                                                                                                                   Carroll v. Nakatani,
                                                                                                               9     342 F.3d 934 (9th Cir. 2003) ................................................................................. 7
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                   Copeland v. Bank of Am., N.A.,
                                                                                                              11     690 Fed. App’x 460 (9th Cir. 2017) .................................................................... 14
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   Costco Wholesale Corp. v. Super. Ct.,
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13     47 Cal. 4th 725 (2009) ......................................................................................... 16
                                                                                                              14   Fox Searchlight, Inc. v. Paladino,
                                                                                                              15     89 Cal. App. 4th 294 (2001) .................................................................................. 6

                                                                                                              16   General Dynamics Corp. v. Super. Ct.,
                                                                                                                     7 Cal. 4th 1164 (1994) .................................................................................. passim
                                                                                                              17
                                                                                                              18   In re Glumetza Antitrust Litig.,
                                                                                                                      No. 19-CV-05822-WHA-RMI, 2020 WL 3498067 (N.D. Cal. June
                                                                                                              19      29, 2020) ........................................................................................................ 13, 16
                                                                                                              20
                                                                                                                   Insight Glob., LLC v. Beacon Hill Staffing Grp., LLC,
                                                                                                              21      No. 17CV00309BLFVKD, 2018 WL 6573081 (N.D. Cal. Dec. 13,
                                                                                                                      2018) .................................................................................................................... 16
                                                                                                              22
                                                                                                              23   Johnson v. Boys & Girls Clubs of S. Puget Sound,
                                                                                                                      191 Fed. App’x 541 (9th Cir, 2006) .................................................................... 11
                                                                                                              24
                                                                                                                   King v. United Parcel Service, Inc.,
                                                                                                              25
                                                                                                                      152 Cal. App. 4th 426 (2007) .............................................................................. 11
                                                                                                              26
                                                                                                                   Kona Enters., Inc. v. Estate of Bishop,
                                                                                                              27     229 F.3d 877 (9th Cir. 2000) ............................................................................... 13
                                                                                                              28
                                                                                                                                                                                - ii -
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 4 of 20 Page ID #:3165



                                                                                                               1                                           TABLE OF AUTHORITIES
                                                                                                               2                                                 (continued)
                                                                                                                                                                                                                                      Page(s)
                                                                                                               3   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co.,
                                                                                                               4     571 F.3d 873 (9th Cir. 2009) ................................................................................. 7

                                                                                                               5   Mission Power Eng’g Co. v. Cont’l Cas. Co.,
                                                                                                                     883 F. Supp. 488 (C.D. Cal. 1995) ........................................................................ 9
                                                                                                               6
                                                                                                               7   MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
                                                                                                                     No. 14-cv-03657-SI, 2019 U.S. Dist. LEXIS 180948 (N.D. Cal.
                                                                                                               8     Oct. 17, 2019) ........................................................................................................ 6
                                                                                                               9   Moore v. Zurich Am. Ins. Co.,
                                                                                                              10     2016 WL 10987368 (C.D. Cal. Dec. 1, 2016) .................................................... 15
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   Nat’l Academy of Recording Arts & Sci., Inc. v. On Point Events, LP,
                                                                                                              12     256 F.R.D. 678 (C.D. Cal. 2009) ........................................................................ 15
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   Pegasus Satellite Television, Inc. v. DirecTV, Inc.,
                                                                                                                     318 F. Supp. 2d 968 (C.D. Cal. 2004) ................................................................... 7
                                                                                                              14
                                                                                                              15   Purecircle United States v. Sweegen, Inc.,
                                                                                                                     No. 8:18-cv-01679-JVS, 2020 U.S. Dist. LEXIS 133148 (C.D. Cal.
                                                                                                              16     June 17, 2020)...................................................................................................... 14
                                                                                                              17
                                                                                                                   Sandifor v. Cnty. of Los Angeles,
                                                                                                              18      2019 WL 4137411 (C.D. Cal. May 8, 2019)....................................................... 15
                                                                                                              19   United States v. Westlands Water Distr.,
                                                                                                              20     134 F. Supp. 2d 1111 (E.D. Cal. 2001) ................................................................. 7

                                                                                                              21   Other Authorities
                                                                                                              22   L.R. 7-18 ..................................................................................................................... 7
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                                                                                - iii -
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 5 of 20 Page ID #:3166



                                                                                                               1           Defendant Smart King Ltd. (“Smart King”) and Defendant and
                                                                                                               2   Counterclaimant      Faraday&Future,     Inc.     (“Faraday”)   (together,   “FF”      or
                                                                                                               3   “Defendants”) respectfully submit the following Opposition to Plaintiff and
                                                                                                               4   Counterdefendant Hong Liu’s (“Liu” or “Plaintiff”) Ex Parte Application for
                                                                                                               5   Clarification of the Court’s May 3 Order and Related Relief (“Application”).
                                                                                                               6   I.      INTRODUCTION
                                                                                                               7           Under the guise of “clarifying” the Court’s unambiguous May 3, 2021 Order
                                                                                                               8   (“May 3 Order”) limiting the scope of any privilege waiver in this case, Liu’s
                                                                                                               9   Application not only impermissibly seeks (i) “emergency,” ex parte reconsideration
                                                                                                              10   of the May 3 Order; but also (ii) reversal of its legally dispositive holdings that:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11           1.     “[I]t would turn General Dynamics on its head if by seeking to dismiss
                                                                                                              12   Plaintiff’s retaliatory-termination claim under [that law], Defendants somehow
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   effectuated a wholesale waiver of the privilege”;
                                                                                                              14           2.     “Plaintiff ha[s] forfeited any right to rely on Defendants’ affirmative
                                                                                                              15   defenses to show privilege waiver because he had not raised that argument until after
                                                                                                              16   the Court had already ruled” on his Expedited Motion for Determination of Urgent
                                                                                                              17   Privilege Issue and to Compel Production (the “Expedited Motion”); and
                                                                                                              18           3.     In light of Faraday’s dismissal of the Fifth and Sixth Counterclaims of
                                                                                                              19   its Second Amended Counterclaim (“SACC”), FF exclusively has waived the
                                                                                                              20   privilege over three categories of issues, and subsequently is required to produce
                                                                                                              21   only: (i) the documents FF agreed to produce on pages 17-18 and 20 of its Opposition
                                                                                                              22   to Liu’s Expedited Motion (“Opp. to Expedited Motion”) concerning Liu’s
                                                                                                              23   specifically enumerated job performance failures (the “Enumerated Failures”); and
                                                                                                              24   (ii) the documents “concerning the solicitation, negotiation, drafting, and
                                                                                                              25   procurement” of Liu’s January 25, 2018 Employment Agreement with FF
                                                                                                              26   (“Employment Agreement”); and (iii) “Plaintiff’s termination.”1
                                                                                                              27           Contrary to seeking to “clarify” any of those unambiguous rulings, Liu instead
                                                                                                              28   1
                                                                                                                       See Dkt. No. 146 [May 3 Order] at pp. 2, 6.
                                                                                                                   115811757                                 -1-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 6 of 20 Page ID #:3167



                                                                                                               1   demands that the Court wholesale revisit and nullify them for the sole and admitted
                                                                                                               2   purpose of “enabling Plaintiff to” provide the presiding District Judge with
                                                                                                               3   supposedly “critical context which would” allegedly allow Liu to address FF’s
                                                                                                               4   defensive “allegations” that: (a) it terminated him for a legitimate, non-retaliatory
                                                                                                               5   reason; and that (b) Liu’s Employment Agreement was procured in violation of his
                                                                                                               6   ethical duties—i.e., the same procedurally forfeited and substantively baseless
                                                                                                               7   arguments in favor of a sweeping privilege waiver Liu previously raised, and this
                                                                                                               8   Court previously considered and unequivocally rejected, in the May 3 Order.
                                                                                                               9           Despite failing to identify any particular document Liu believes the Court
                                                                                                              10   should reconsider and modify its May 3 Order to encompass, the Application
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   nevertheless appears to broadly seek: (i) all documents and communications on FF’s
                                                                                                              12   privilege log referencing Evergrande or the WARN Act, irrespective of whether they
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   were authored by Liu or reflect his provision of legal advice to FF; as well as (ii) all
                                                                                                              14   documents and communications between FF and its outside counsel Sidley Austin
                                                                                                              15   LLP (“Sidley”) regarding Liu’s negotiation of the entirely separate Director
                                                                                                              16   Compensation Agreement (“Director Agreement”) that is not part of the
                                                                                                              17   Employment Agreement, and to which FF neither is a party nor is at issue in this
                                                                                                              18   case. As established below, the documented facts and governing law omitted from
                                                                                                              19   the Application could hardly be more clear that FF has strictly complied with the
                                                                                                              20   plain language and express requirements of this Court’s May 3 Order, and that there
                                                                                                              21   is no justification for reconsidering and enlarging the scope of the privilege waiver
                                                                                                              22   delineated by that Order, let alone doing so an “emergency” ex parte basis where Liu
                                                                                                              23   alone is responsible for creating any alleged exigent circumstances purportedly
                                                                                                              24   giving rise to his Application.
                                                                                                              25           Put simply, Liu’s Application—representing merely the latest iteration of his
                                                                                                              26   serial use and abuse of the ex parte process—is required to be denied.2
                                                                                                              27   2
                                                                                                                    Liu has filed four ex parte applications and an additional expedited request for
                                                                                                                   discovery relief since March 23, 2021, all as a result of his own dilatory conduct in
                                                                                                              28   prosecuting this action, including, but not limited to, his failure to serve any
                                                                                                                   115811757                                 -2-
                                                                                                                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 7 of 20 Page ID #:3168



                                                                                                               1   II.     ARGUMENT
                                                                                                               2           A.    The May 3 Order Is Unambiguous and Requires No
                                                                                                               3                 “Clarification.”
                                                                                                               4           In stark contrast to the entire premise of Liu’s Application, the Court’s May 3
                                                                                                               5   Order neither is ambiguous, nor in need of any alleged clarification. To the contrary,
                                                                                                               6   the express contours and limits of FF’s privilege waiver and corresponding document
                                                                                                               7   production obligations not only are evident on the face of that Order itself, but also
                                                                                                               8   is are further confirmed by the following documented facts:
                                                                                                               9           First, in the Opp. to Expedited Motion, FF agreed to produce “those otherwise
                                                                                                              10   privileged communications which Liu authored pertaining to the subject matters
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   specifically enumerated and alleged in support of Faraday’s [then-extant Fifth and
                                                                                                              12   Sixth Counterclaims for breach of contract and breach of fiduciary duty (the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   “Alternative Breach Claims”)]” in Paragraphs 50, 55-59, 61, and 69-70 of the
                                                                                                              14   Second Amended Counterclaim (the “Agreed Privilege Waiver Documents”)—
                                                                                                              15   namely, Liu’s Enumerated Failures to: “lead FF to an IPO”; “connect FF with any
                                                                                                              16   investment bank”; “assist FF when it Series A investor, Evergrande, backed out of
                                                                                                              17   its funding commitment”; and “provide substantive legal advice with respect to the
                                                                                                              18   EVelozcity litigation, vendor concerns regarding indemnification, the record of
                                                                                                              19   internal meetings, and a potential reduction in FF’s workforce.” In so agreeing, FF
                                                                                                              20   further made clear that “[t]o the extent any of these [Agreed Privilege Waiver
                                                                                                              21   Documents] also reflect privileged information concerning the alleged ‘compliance
                                                                                                              22   issues and violations of law’ at the heart of Liu’s wrongful termination claim . . . FF
                                                                                                              23   [would] redact that irrelevant, privileged information.”3
                                                                                                              24           Second, the Court’s April 26, 2021 Order (“April 26 Order”) found that
                                                                                                              25   “[t]he production Defendants ha[d] agreed to make” in their Opp. to Expedited
                                                                                                              26   document requests at all until February 11, 2021—i.e., more than a year after he filed
                                                                                                                   his January 3, 2020 Complaint.
                                                                                                              27   3
                                                                                                                     See Dkt. No. 124 [Opp. to Expedited Motion] at pp. 17:18-18:5, 20:1-3, 20:26-28;
                                                                                                              28   see also id. at pp. 2:27-3:3.
                                                                                                                   115811757                                 -3-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 8 of 20 Page ID #:3169



                                                                                                               1   Motion—that is, the Agreed Privilege Waiver Documents—was required to “be made
                                                                                                               2   by no later than April 30” (the “April 30 Agreed Privilege Waiver Production”).4
                                                                                                               3   By contrast, the April 26 Order required “[t]he rest of the withheld production
                                                                                                               4   concerning Liu’s employment with Defendants . . .” arising from the Alternative
                                                                                                               5   Breach Claims to] “be made by May 5[,]” to, among other things, allow Defendants
                                                                                                               6   to consider dismissing the Alternative Breach Claims, in which event the Court
                                                                                                               7   “specifically advised Defendants that . . . it would reconsider the scope of the
                                                                                                               8   privilege waiver.”5
                                                                                                               9           Third, in response to the Court’s express finding that (i) the scope of the
                                                                                                              10   privilege waiver found in its April 26 Order was based exclusively upon the breadth
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   of Faraday’s then-extant Alternative Breach Claims, and that (ii) FF could seek a
                                                                                                              12   modification of the April 26 Order if Faraday dismissed those claims, 6 Faraday
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   stipulated to the dismissal of the SACC’s Alternative Breach Claims.7
                                                                                                              14           Fourth, following the dismissal of the SACC’s Alternative Breach Claims,
                                                                                                              15   Liu filed a Supplemental Memorandum in support of his Expedited Motion (“Liu’s
                                                                                                              16   Supp. Expedited Motion Memo.”) arguing—for the very first time—that Faraday’s
                                                                                                              17   dismissal of those claims was purportedly irrelevant to the scope of FF’s privilege
                                                                                                              18   waiver because FF’s “affirmative defenses . . . [allegedly] put at issue the entirety of
                                                                                                              19   [Liu’s] job performance while he was employed by FF” and thereby “waived
                                                                                                              20   privilege as to [all] attorney-client communications concerning [Liu’s] employment
                                                                                                              21   performance.”8 In response, FF filed a Supplemental Brief requesting that the Court
                                                                                                              22   modify its April 26 Order in light of Faraday’s dismissal of the Alternative Breach
                                                                                                              23   Claims, and in accordance with the Court’s express findings (“FF’s Supp. Expedited
                                                                                                              24   4
                                                                                                                     See Dkt. No. 128 [April 26 Order] at p. 1.
                                                                                                              25   5
                                                                                                                     Id. at p. 1; see also Dkt. No. 146 [May 3 Order] at p. 1.
                                                                                                                   6
                                                                                                              26     See concurrently filed Declaration of Lauren E. Grochow (“Grochow Decl.”),
                                                                                                                   Ex. 3 [Tr. of 4/26/21 Hearing] at pp. 6:6-19, 26:9-19, 33:2-14.
                                                                                                              27   7
                                                                                                                     See Dkt. No. 130 [Order Dismissing Alternative Breach Claims].
                                                                                                                   8
                                                                                                              28     See Dkt. No. 133 [Liu’s Supp. Expedited Motion Memo.] at pp. 3:32-6:2.
                                                                                                                   115811757                                 -4-
                                                                                                                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 9 of 20 Page ID #:3170



                                                                                                               1   Motion Brief”).9
                                                                                                               2           Fifth, after considering the parties’ respective supplemental filings and the
                                                                                                               3   argument of counsel during a further April 29, 2021 hearing, the Court issued its
                                                                                                               4   detailed May 3 Order modifying the April 26 Order, and holding and requiring that:
                                                                                                               5        “[I]t would turn General Dynamics on its head if by seeking to dismiss
                                                                                                               6         Plaintiff’s retaliatory-termination claim under [that case law], Defendants
                                                                                                                         somehow effectuated a wholesale waiver of the privilege”;
                                                                                                               7
                                                                                                               8        “Plaintiff had forfeited any right to rely on Defendant’s affirmative defenses
                                                                                                                         to show privilege waiver because he had not raised that argument until after
                                                                                                               9
                                                                                                                         the Court had already ruled on his urgent [Expedited] [M]otion”;
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                        “By dismissing the counterclaims that explicitly put at issue the entire scope
                                                                                                              11
                                                                                                                         of Plaintiff’s employment, Defendants have narrowed the breadth of their
                                                                                                              12         privilege waiver” to “those areas” and documents concerning Liu’s job
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                         performance that FF “previously acknowledged were waived” in its Opp. to
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                         Expedited Motion—i.e., the Enumerated Failures and Agreed Privilege
                                                                                                              14         Waived Documents. By contrast, FF’s “privilege is otherwise intact” with
                                                                                                              15         respect to information concerning Liu’s job performance;

                                                                                                              16        “Defendants also have waived any attorney-client privilege concerning the
                                                                                                              17         solicitation, negotiation, drafting, and procurement of [Liu’s] Employment
                                                                                                                         Agreement” (the “Employment Agreement Documents”), “as well as
                                                                                                              18         Plaintiff’s termination” (the “Termination Documents”); and
                                                                                                              19
                                                                                                                        Because FF “ha[d] already produced” the Agreed Privilege Waiver Documents
                                                                                                              20         on April 30, the only production that “remain[ed] due on May 5” concerned
                                                                                                                         FF’s “communications without outside counsel or anyone else about the
                                                                                                              21
                                                                                                                         Employment Agreement and Plaintiff’s termination.”10
                                                                                                              22           Consistent with the Court’s unambiguous April 26 and May 3 Orders, FF
                                                                                                              23   produced all 287 pages of Agreed Privilege Waiver Documents on April 30,
                                                                                                              24   consisting of all documents and communications authored by Liu pertaining to the
                                                                                                              25   Enumerated Failures, including the complete email chains containing any
                                                                                                              26
                                                                                                                   9
                                                                                                                     See Dkt. No. 137 [FF’s Supp. Expedited Motion Brief]; see also Dkt. No. 146 [May
                                                                                                              27   3 Order] at p. 1.
                                                                                                                   10
                                                                                                              28      See Dkt. No. 146 [May 3 Order] at pp. 2-6.
                                                                                                                   115811757                                 -5-
                                                                                                                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 10 of 20 Page ID
                                                                                                                                               #:3171


                                                                                                                1   communications sent by Liu on those delineated topics.11 FF thereafter produced the
                                                                                                                2   Employment Agreement Documents on May 5, 2021. 12 Because, following a
                                                                                                                3   reasonably diligent search, FF was unable to locate any Termination Documents in
                                                                                                                4   its possession, custody, or control, none of those non-existent records were
                                                                                                                5   produced.13 As such, there are no further documents within the ambit of, and required
                                                                                                                6   to be produced under, the explicit terms of the Court’s May 3 Order. Nor, as further
                                                                                                                7   established below, is there any aspect of that Order that requires clarification or
                                                                                                                8   reconsideration whatsoever, let alone one which remotely requires this Court to
                                                                                                                9   condone Liu’s transparent gambit to once-again attempt to impose a limitless
                                                                                                               10   privilege waiver so that he can use otherwise legally prohibited evidence to prosecute
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   his Complaint in violation of governing law.14
                                                                                                               12           B.    There is No Legal or Factual Basis for Reconsidering the May 3
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13                 Order or for Compelling FF’s Production of Additional Privileged
                                                                                                               14                 Documents
                                                                                                               15                 1.    There is No Emergency Justifying Liu’s Disguised Ex Parte
                                                                                                               16                       Motion for Reconsideration of the May 3 Order
                                                                                                               17           Courts in the Ninth Circuit disfavor disguised reconsideration motions, and
                                                                                                               18   Liu’s Application should be no exception. See, e.g., MLC Intellectual Prop., LLC v.
                                                                                                               19   Micron Tech., Inc., No. 14-cv-03657-SI, 2019 U.S. Dist. LEXIS 180948, at *16
                                                                                                               20   (N.D. Cal. Oct. 17, 2019) (criticizing filing that was “in essence a disguised motion
                                                                                                               21
                                                                                                                    11
                                                                                                               22      See Grochow Decl., ¶ 6.
                                                                                                                    12
                                                                                                                       Id. at ¶ 8.
                                                                                                               23   13
                                                                                                                       Id. at ¶ 9.
                                                                                                               24   14
                                                                                                                       See General Dynamics Corp. v. Super. Ct., 7 Cal. 4th 1164, 1170, 1190 (1994)
                                                                                                                    (holding that a “retaliatory discharge claim” asserted by in-house counsel “may not
                                                                                                               25   proceed” and “must be dismissed” if it is “incapable of complete resolution without
                                                                                                                    breaching the attorney-client privilege.”); Fox Searchlight, Inc. v. Paladino, 89 Cal.
                                                                                                               26   App. 4th 294, 309 (2001) (recognizing that General Dynamics stands for the rule that
                                                                                                                    in-house counsel can only maintain “a [suit for breach of contract or wrongful
                                                                                                               27   termination] provided it can be established without breaching the attorney-client
                                                                                                                    privilege or unduly endangering the values lying at the heart of the professional
                                                                                                               28   relationship.”) (brackets in original).
                                                                                                                    115811757                                -6-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 11 of 20 Page ID
                                                                                                                                               #:3172


                                                                                                                1   for reconsideration” that failed to comply with the applicable rules); Brown v. Wells
                                                                                                                2   Fargo Bank, N.A., No. CV 16-642-DMG (AGRx), 2018 U.S. Dist. LEXIS 217598,
                                                                                                                3   at *7 n.5 (C.D. Cal. Dec. 27, 2018) (criticizing a “poorly disguised and procedurally
                                                                                                                4   improper motion for reconsideration.”).             That is particularly true where
                                                                                                                5   reconsideration is an “extraordinary remedy, to be used sparingly[,]” Carroll v.
                                                                                                                6   Nakatani, 342 F.3d 934, 945 (9th Cir. 2003), and where “a motion for reconsideration
                                                                                                                7   should not be granted, absent highly unusual circumstances, unless the district court
                                                                                                                8   is presented with newly discovered evidence, committed clear error, or if there is an
                                                                                                                9   intervening change in the controlling law.” Marlyn Nutraceuticals, Inc. v. Mucos
                                                                                                               10   Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009); see also C.D. Cal. L.R. 7-
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   18.
                                                                                                               12           Moreover, in light of the Court’s previous forfeiture finding and holding in its
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   May 3 Order, it is of particular import that a motion for reconsideration further (i)
                                                                                                               14   “may not be used to raise arguments or present evidence for the first time when they
                                                                                                               15   reasonably could have been raised earlier[,]” (id.); (ii) as “a vehicle to reargue the
                                                                                                               16   motion or to present evidence which should have been raised before.” United States
                                                                                                               17   v. Westlands Water Distr., 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001); or “be made
                                                                                                               18   on the grounds that” a party “disagrees with the Court’s application of legal
                                                                                                               19   precedent.” Pegasus Satellite Television, Inc. v. DirecTV, Inc., 318 F. Supp. 2d 968,
                                                                                                               20   981 (C.D. Cal. 2004).
                                                                                                               21           Here, there is no legal or factual basis for the Court to (i) reconsider, let alone
                                                                                                               22   reverse, its May 3 Order; or to (ii) compel FF’s production of further privileged
                                                                                                               23   information based upon waiver arguments which Liu has forfeited and/or which the
                                                                                                               24   Court has already rejected. See Westlands, 134 F. Supp. 2d at 1131; Pegasus Satellite
                                                                                                               25   Television, 318 F. Supp. 2d at 981. That is particularly true where Liu does not
                                                                                                               26   merely seek reconsideration in the ordinary course, but rather demands issuance of
                                                                                                               27   that “extraordinary remedy” via an ex parte Application in patent disregard and
                                                                                                               28   violation of the Court’s clear mandate that ex parte relief is legally unavailable absent
                                                                                                                    115811757                                   -7-
                                                                                                                          DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 12 of 20 Page ID
                                                                                                                                               #:3173


                                                                                                                1   “extraordinary” circumstances,15 and “should not be used as a way to ‘cut in line’
                                                                                                                2   ahead of those litigants awaiting determination of their properly noticed and timely
                                                                                                                3   filed motions.” In Re: Intermagnetics Am., Inc., 101 Bankr. 191, 193 (C.D. Cal.
                                                                                                                4   1989). Notably, in addition to failing to demonstrate that his Application is supported
                                                                                                                5   by any “extraordinary circumstances” not of his own making, Liu also cannot do so
                                                                                                                6   where:
                                                                                                                7            He commenced this action on January 3, 2020, but inexplicably waited
                                                                                                                8             more than a year until February 11, 2021 before serving any document
                                                                                                                              requests on FF;
                                                                                                                9
                                                                                                               10            On March 15, 2021, FF concurrently served Liu with responses to those
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                              requests and a detailed meet and confer letter, both of which expressly
                                                                                                               11
                                                                                                                              advised Liu that his production demands and Complaint impermissibly
                                                                                                               12             required the disclosure and use of privileged information in violation of
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                              General Dynamics;
                                                              S U I T E 1400




                                                                                                               13
                                                                                                               14            On March 26, 2021, FF served Liu with a 73-page privilege log, consistent
                                                                                                                              with FF’s privilege objections and the obvious privilege issues implicated
                                                                                                               15
                                                                                                                              by Liu’s allegation that he was wrongfully terminated in retaliation for
                                                                                                               16             communicating supposed legal and compliance issues to FF management
                                                                                                               17             in his capacity as the company’s chief in-house lawyer;16

                                                                                                               18            On March 31, 2021, FF sent Liu a further meet and confer letter reiterating
                                                                                                               19             its privilege objections and the corresponding impropriety of Liu’s
                                                                                                                              discovery requests and claims under General Dynamics;
                                                                                                               20
                                                                                                               21            Rather than timely raising and seeking guidance from the Court on these
                                                                                                                              privilege issues, Liu instead waited until April 14, 2021—after he had taken
                                                                                                               22             three depositions and had seven more on calendar in the following nine
                                                                                                               23             days before the April 23, 2021 discovery cutoff (and with expert discovery
                                                                                                                              scheduled thereafter and trial looming on June 8, 2021)—to raise any
                                                                                                               24             objection at all to Defendants’ assertion of the privilege, and thereafter
                                                                                                               25             sought to unilaterally use privileged information he illicitly pilfered and
                                                                                                                              concealed from FF to question witnesses during April 13 and 14, 2021
                                                                                                               26
                                                                                                                    15
                                                                                                               27     See Dkt. No. 55 [New Case Order].
                                                                                                                    16
                                                                                                                      FF subsequently provided further privilege logs on April 2 and 16, 2021,
                                                                                                               28   consistent with its privilege objections.
                                                                                                                    115811757                                 -8-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 13 of 20 Page ID
                                                                                                                                               #:3174


                                                                                                                1               depositions for the admitted and prohibited purpose of prosecuting his
                                                                                                                2               wrongful termination claim;17

                                                                                                                3            In response to FF’s objection to that misconduct, Liu first sought relief from
                                                                                                                4             this Court on April 16, 2021, resulting in FF’s April 30 Agreed Privilege
                                                                                                                              Waiver Production consisting of all documents authored by Liu concerning
                                                                                                                5             the Enumerated Failures and the complete email chains containing those
                                                                                                                6             communications; 18 and
                                                                                                                7            Liu then inexplicably waited yet another week before filing the instant
                                                                                                                8             Application after midnight, claiming that FF’s April 30 Agreed Privilege
                                                                                                                              Waiver Production was somehow deficient, and seeking to expand FF’s
                                                                                                                9             privilege waiver beyond the limits clearly delineated by the Court’s May 3
                                                                                                               10             Order.19
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11           Contrary to Liu’s apparent belief, this Court is not at his beck-and-call to
                                                                                                               12   immediately resolve privilege issues implicated by his own long-pending claims
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   seriatum, and then immediately reconsider those rulings whenever Liu subjectively
                                                                                                               14   disagrees with them. While Liu may effectively be “standing in a crowded theater
                                                                                                               15   and shouting, ‘Fire!,’” the truth is that there is none other than the one he lit with his
                                                                                                               16   own match through his own dilatory conduct. See Mission Power Eng’g Co. v. Cont’l
                                                                                                               17   Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995) (“[l]awyers must understand that
                                                                                                               18   filing an ex parte motion” is “the equivalent of standing in a crowded theater and
                                                                                                               19   shouting, ‘Fire!’ There had better be a fire.”).          On that basis alone, Liu’s
                                                                                                               20   “emergency” ex parte Application is required to be denied.
                                                                                                               21
                                                                                                                                   2.    Liu Fails to Offer Any Substantive Justification for
                                                                                                               22                        Reconsidering the May 3 Order or for Compelling FF’s
                                                                                                                                         Production of Additional Privileged Documents
                                                                                                               23
                                                                                                               24           In addition to its manifest procedural impropriety, the Application further is
                                                                                                               25
                                                                                                                    17
                                                                                                                       See Grochow Decl., ¶¶ 2-3 and Ex. 1 at 19:21-20:23,54:7-57:10, 61:18-64:25,
                                                                                                               26   69:2-11, Ex. 2 95:15-24, 96:4-9, 99:11-20, 101:5-14.
                                                                                                                    18
                                                                                                               27      See id., ¶ 6; see also Dkt. No. 120-1 [Memo. of Points & Authorities in Support of
                                                                                                                    Expedited Motion].
                                                                                                               28   19
                                                                                                                       See Dkt. No. 147.
                                                                                                                    115811757                                  -9-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 14 of 20 Page ID
                                                                                                                                               #:3175


                                                                                                                1   required to be denied because Liu neither does, nor can, adduce any substantively
                                                                                                                2   valid justification for reconsidering and reversing the Court’s May 3 Order and
                                                                                                                3   correspondingly compelling FF to produce additional privileged documents beyond
                                                                                                                4   what the Court previously ordered produced.
                                                                                                                5           First, in contrast to Liu’s unsubstantiated proclamation that he is broadly
                                                                                                                6   entitled to documents concerning the Enumerated Failures to “enabl[e] [him] to”
                                                                                                                7   provide the presiding District Judge with allegedly “critical context” in response to
                                                                                                                8   FF’s defensive “allegations” concerning his job performance, “including the context
                                                                                                                9   in which [he] provided or received legal advice” for FF,20 the reality is that Liu’s
                                                                                                               10   professed desire and need to provide such “context” is nothing more than a
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   transparent and legally futile re-packaging of his procedurally forfeited, substantively
                                                                                                               12   meritless and previously rejected argument that FF somehow effectuated a wholesale
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   privilege waiver by moving for summary judgment under General Dynamics, and
                                                                                                               14   reserving its right to interpose run-of-the-mill affirmative defenses in the event Liu’s
                                                                                                               15   wrongful termination claim survives that motion. 21 Indeed, it would yet-again
                                                                                                               16   impermissibly “turn General Dynamics on its head” if in-house counsel were
                                                                                                               17   precluded from using privileged information to prove its wrongful termination claim
                                                                                                               18   in the first instance, but nonetheless could vitiate the privilege entirely and use
                                                                                                               19   otherwise prohibited evidence for any purpose under the guise of providing
                                                                                                               20   “context” in response to a former employer’s General Dynamics motion or standard
                                                                                                               21   no-retaliation defense.22
                                                                                                               22
                                                                                                                    20
                                                                                                                       See Application at pp. 6:27-7:6.
                                                                                                               23   21
                                                                                                                       See Dkt. No. 133 [Liu’s Supp. Expedited Motion Memo.] at pp. 3:23-6:2 (arguing
                                                                                                               24   FF effectuated a wholesale privilege waiver by interposing defenses that Plaintiff
                                                                                                                    supposedly is entitled to rebut with all of FF’s relevant privileged information).
                                                                                                               25   22
                                                                                                                       This is particularly true where the California Supreme Court recognized that an
                                                                                                                    employer can “always . . . challenge [a] plaintiff’s claim by demonstrating” a lawful
                                                                                                               26   reason for termination without losing the protections of or wholesale waiving the
                                                                                                                    attorney-client privilege. See General Dynamics v. Super. Ct., 7 Cal. 4th 1164, 1192
                                                                                                               27   (1994). FF has extensively briefed the holding, consequences, and import of General
                                                                                                                    Dynamics several times before this Court. Accordingly, rather than reiterate that
                                                                                                               28   same analysis again here, FF respectfully refers the Court to its analysis of General
                                                                                                                    115811757                                 -10-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 15 of 20 Page ID
                                                                                                                                               #:3176


                                                                                                                1           Second, to the extent Liu contends that he is entitled to use FF’s privileged
                                                                                                                2   information to contextualize and justify his supposed reasons for committing the
                                                                                                                3   Enumerated Failures, that is a non-sequitur because the key factual question under
                                                                                                                4   Liu’s wrongful termination claim is FF’s motivations, not Liu’s. See, e.g., King v.
                                                                                                                5   United Parcel Service, Inc., 152 Cal. App. 4th 426, 433-434 (2007) (a “plaintiff’s
                                                                                                                6   subjective beliefs in an employment discrimination case” are irrelevant, and the
                                                                                                                7   proffered evidence of pretext “must relate to the motivation of the decision makers
                                                                                                                8   to prove, by nonspeculative evidence, an actual causal link between prohibited
                                                                                                                9   motivation and termination.”); Johnson v. Boys & Girls Clubs of S. Puget Sound, 191
                                                                                                               10   Fed. App’x 541, 545 n. 2 (9th Cir, 2006) (self-serving assertions regarding job
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   performance are “insufficient” to establish a pretextual reason for discharge); Azmi
                                                                                                               12   v. Jordan’s Meats, Inc., 456 F.3d 228, 246 (1st Cir. 2006) (“In assessing pretext, a
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   court’s focus must be on the perception of the decisionmaker, that is, whether the
                                                                                                               14   employer believed its stated reason to be credible.”). Put simply and as previously
                                                                                                               15   recognized by the Court in its May 3 Order, it is the Enumerated Failures put at issue
                                                                                                               16   by FF that define the scope of the privilege waiver; not Liu.23
                                                                                                               17           Third, whereas Liu asserts the Court’s April 26 and May 3 Orders have
                                                                                                               18   already imposed a blanket, wholesale waiver concerning “the Evergrande funding
                                                                                                               19   dispute” requiring the disclosure (and authorizing Liu’s use) of “all” privileged
                                                                                                               20   information,24 the undeniable facts studiously ignored and omitted by the Application
                                                                                                               21   plainly establish that:
                                                                                                               22            Although the Court remarked on April 26 that its preliminary “notes”
                                                                                                               23             indicated “pretty much anything related to Evergrande [was] waived” based
                                                                                                               24
                                                                                                               25
                                                                                                                    Dynamics in its Supp. Expedited Motion Brief. See Dkt. No. 137 at pp. 4:16-8:3.
                                                                                                               26   23
                                                                                                                       See Dkt. No. 146 at p. 2 (citing Bittaker v. Woodford, 331 F.3d 715, 719 (9th Cir.
                                                                                                                    2003; and holding that “the scope of the waiver must be limited to the contours of
                                                                                                               27   the privileged material the party has put at issue.”).
                                                                                                                    24
                                                                                                               28      See Application at p. 7:10-13.
                                                                                                                    115811757                                -11-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 16 of 20 Page ID
                                                                                                                                               #:3177


                                                                                                                1               upon Faraday’s then-extant Alternative Breach Claims,25 the Court later
                                                                                                                2               clarified during the same hearing that, even in light of those claims, FF was
                                                                                                                                not required to produce documents from its privilege log “that don’t really
                                                                                                                3               relate to Liu but are between other people.”26; and subsequently
                                                                                                                4
                                                                                                                             Not only modified and limited the scope of its April 26 Order and FF’s
                                                                                                                5             privilege waiver, but also expressly held in the May 3 Order that, as to the
                                                                                                                6             Liu’s job performance, FF exclusively had waived the privilege only as to
                                                                                                                              the Enumerated Failures, and was correspondingly only required to produce
                                                                                                                7             the Agreed Privilege Waiver Documents—that is, the documents and
                                                                                                                8             communications Liu authored concerning the Enumerated Failures,
                                                                                                                              including his “failure to assist FF in its funding dispute with Evergrande.”27
                                                                                                                9
                                                                                                               10           Consistent with the Court’s actual ruling, FF produced all documents and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   communications evidencing Liu provision of, or his being asked to provide,
                                                                                                               12   assistance with the Evergrande funding dispute between August and December 2019.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   All other documents on FF’s privilege log referencing Evergrande fall outside the
                                                                                                               14   scope of those Agreed Privilege Waiver Documents and the Court’s May 3 Order,
                                                                                                               15   and were therefore properly withheld as a matter of law.28
                                                                                                               16           Fourth, Liu similarly argues FF has failed to produce eight (8) documents on
                                                                                                               17   its privilege log referencing the WARN Act which he speculates are related to his
                                                                                                               18   Enumerated Failure to provide FF with substantive legal advice regarding a potential
                                                                                                               19
                                                                                                               20
                                                                                                                    25
                                                                                                                       See Grochow Decl., Ex. 3 [4/26/21 Hearing Tr.] at pp. 6:6-19, 26:9-19, 33:2-14,
                                                                                                               21   26
                                                                                                                       See id. at 29:10-23.
                                                                                                               22   27
                                                                                                                       See Dkt. No. 146 [May 3 Order] at p. 6 (finding the “privilege has also been waived
                                                                                                                    as to those areas Defendants previously acknowledged were waived” on pages 17-18
                                                                                                               23   and 20 of their Opp. to Expedited Motion, which pages specifically discussed and
                                                                                                                    identified the Agreed Waiver Privilege Documents concerning Liu’s Enumerated
                                                                                                               24   Failures; Dkt. No. 124 [Opp. to Expedited Motion] at pp. 17:18-18:9, 20:1-4
                                                                                                                    (discussing and identifying the Agreed Waiver Privilege Documents concerning
                                                                                                               25   Liu’s Enumerated Failures]; App. 6:4-7 (admitting the Court only found a privilege
                                                                                                                    waiver with respect to Plaintiff’s “failure to assist FF in its funding dispute with
                                                                                                               26   Evergrande,” but as to no other part of the Evergrande transaction.
                                                                                                                    28
                                                                                                               27      See Grochow Decl., ¶ 7; see also Dkt. No. 146 at p. 2 (citing Bittaker, 331 F.3d at
                                                                                                                    719, and holding that “the scope of the waiver must be limited to the contours of the
                                                                                                               28   privileged material the party has put at issue.”)...
                                                                                                                    115811757                                  -12-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 17 of 20 Page ID
                                                                                                                                               #:3178


                                                                                                                1   workforce reduction.29 However, none of those documents was actually authored by
                                                                                                                2   Liu,30 nor has FF located any document or communication evidencing Liu ordering
                                                                                                                3   the preparation of privileged legal memoranda concerning the WARN Act.
                                                                                                                4           Fifth, Liu contends FF has wrongfully withheld communications with Sidley
                                                                                                                5   regarding the negotiation of his Director Agreement, in manifest disregard of the
                                                                                                                6   facts that:
                                                                                                                7            The May 3 Order expressly and exclusively held that FF had waived the
                                                                                                                8             privilege as to communications with Sidley “concerning the solicitation,
                                                                                                                              negotiation, drafting, and procurement of the Employment Agreement”; not
                                                                                                                9             the Director Agreement;31
                                                                                                               10            The Director Agreement (i) is solely between Liu and non-party Yueting
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11             Jia, and not FF; (ii) is not incorporated in, attached to, or referenced by the
                                                                                                                              Employment Agreement; and (iii) is not alleged in support of Liu’s
                                                                                                               12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                              Complaint’s breach of employment agreement claim. 32 Thus, it cannot
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13             credibly be argued that the Employment Agreement is even partially
                                                                                                                              comprised of, much less synonymous with, the Director Agreement; and
                                                                                                               14
                                                                                                               15            Despite being well-aware of the existence of his Director Agreement at all
                                                                                                                              times, Liu failed to seek the production of privileged documents and
                                                                                                               16
                                                                                                                              communications regarding that contract in his Expedited Motion or Supp.
                                                                                                               17             Expedited Motion Memo., such that his novel request for those records at
                                                                                                                              the eleventh hour has been legally forfeited. See, e.g., Kona Enters., Inc. v.
                                                                                                               18
                                                                                                                              Estate of Bishop, 229 F.3d 877, 809 (9th Cir. 2000) (noting that
                                                                                                               19             reconsideration is not appropriate when party simply failed to full support
                                                                                                                              its position first time around).
                                                                                                               20
                                                                                                               21   29
                                                                                                                       See Application at 8:24-9:2.
                                                                                                                    30
                                                                                                               22      See Grochow Decl., ¶ 7. Importantly, Liu fails to identify any other documents
                                                                                                                    from FF’s privilege log or otherwise concerning the Enumerated Failures that
                                                                                                               23   supposedly were required to be produced but were instead wrongfully withheld.
                                                                                                                    However, he cannot “in seriousness . . . expect the [Court] to dig
                                                                                                               24   through privilege logs and bates numbers to ferret out which documents” he
                                                                                                                    purportedly believes should have been produced. See In re Glumetza Antitrust Litig.,
                                                                                                               25   No. 19-CV-05822-WHA-RMI, 2020 WL 3498067, at *16 n.10 (N.D. Cal. June 29,
                                                                                                                    2020).
                                                                                                               26   31
                                                                                                                       See Dkt. No. 146 [May 3 Order] at p. 6; see also id. at pp. 3-5 (repeatedly
                                                                                                                    referencing the “Employment Agreement” between Liu and FF, and omitting any
                                                                                                               27   reference to Director Agreement.
                                                                                                                    32
                                                                                                               28      See Dkt. No. 1-2 [Complaint] at ¶¶ 110-116 and attached Ex. B at pp. 1, 3.
                                                                                                                    115811757                                  -13-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 18 of 20 Page ID
                                                                                                                                               #:3179


                                                                                                                1           Sixth, Liu’s postulation that FF is withholding a supposed “script” or “pre-
                                                                                                                2   written message” used by Bob Ye during Liu’s February 2019 termination meeting
                                                                                                                3   is based exclusively upon an illicitly-obtained image of an unidentified individual’s
                                                                                                                4   laptop screen.33 That screen image, however, has not been authenticated by any
                                                                                                                5   competent individual. Nor is there any credible evidence before this Court regarding
                                                                                                                6   how and when the image was obtained and what it purportedly shows. Indeed, Liu
                                                                                                                7   not only tellingly fails to submit any declaration of his own establishing that Mr. Ye
                                                                                                                8   actually read from or otherwise used a “script” or “pre-written message” during Liu’s
                                                                                                                9   termination meeting, but also omits any mention of Mr. Ye’s express disavowal of
                                                                                                               10   that allegation during his sworn deposition testimony. 34 Accordingly, this Court
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   neither can, nor should, credit Liu’s baseless speculation that FF is withholding that
                                                                                                               12   non-existent document. See, e.g., Copeland v. Bank of Am., N.A., 690 Fed. App’x
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   460, 460 (9th Cir. 2017) (district court properly declined to consider unauthenticated
                                                                                                               14   documents).
                                                                                                               15           Seventh, Liu complains FF has not produced any Termination Documents.35
                                                                                                               16   However, had Liu properly met and conferred on that issue, he would have known
                                                                                                               17   that FF has already produced all Termination Documents in its possession, custody,
                                                                                                               18   or control, and Liu’s subjective belief that additional documentation should exist is
                                                                                                               19   legally incapable of supporting a motion to compel. See, e.g., Purecircle United
                                                                                                               20   States v. Sweegen, Inc., No. 8:18-cv-01679-JVS (JDEx), 2020 U.S. Dist. LEXIS
                                                                                                               21   133148, at *28 (C.D. Cal. June 17, 2020) (“Defendants’ speculation that other
                                                                                                               22   responsive documents exist but are being withheld is not, without more, grounds to
                                                                                                               23   compel a further production.”).
                                                                                                               24
                                                                                                                    33
                                                                                                               25      See Application at pp. 3:7-11, 8:4-11.
                                                                                                                    34
                                                                                                                       See Dkt. No. 147-1 [A. Kushner Decl. in support of Application] at ¶ 21 (Liu’s
                                                                                                               26   counsel improperly attempting to authenticate “a picture that he [Liu] [allegedly]
                                                                                                                    took during the February 11, 2019 meeting”] and Ex. 2 attached thereto; see also
                                                                                                               27   Grochow Decl., ¶ 9, Ex. 1 [Ye Dep. Tr.] at pp. 107:18-22.
                                                                                                                    35
                                                                                                               28      See Application at pp. 7:26-8:2.
                                                                                                                    115811757                                -14-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 19 of 20 Page ID
                                                                                                                                               #:3180


                                                                                                                1           Finally, Liu suggests this Court should reconsider and reverse its May 3 Order
                                                                                                                2   and compel the production of further privileged documents merely because his
                                                                                                                3   production supposedly outnumbers the 5,262 pages of records provided by FF in this
                                                                                                                4   action.36 In addition to the fact that 473 documents of Liu’s production consist of
                                                                                                                5   privileged materials he illicitly pilfered from FF and then secretly retained before
                                                                                                                6   attempting to use in this litigation,37 this is precisely the type of “tit-for-tat” argument
                                                                                                                7   and approach to discovery that cannot be condoned. See Sandifor v. Cnty. of Los
                                                                                                                8   Angeles, 2019 WL 4137411, at *3 (C.D. Cal. May 8, 2019) (rejecting a “‘tit-for-tat’
                                                                                                                9   approach to litigation” and noting that the court “w[ould] not consider such
                                                                                                               10   arguments . . . .”); Moore v. Zurich Am. Ins. Co., 2016 WL 10987368, at *4 (C.D.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Cal. Dec. 1, 2016) (“[T]he Federal Rules do not contain a provision ‘authorizing a
                                                                                                               12   litigant to behave only as well as his opponent.’”); Nat’l Academy of Recording Arts
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13   & Sci., Inc. v. On Point Events, LP, 256 F.R.D. 678, 689 (C.D. Cal. 2009) (“discovery
                                                                                                               14   is not conducted on a ‘tit-for-tat’ basis”).
                                                                                                               15           In sum, Liu has failed to proffer any competent legal or factual basis for
                                                                                                               16   reconsideration of the May 3 Order at all, much less any for reversal of that Order to
                                                                                                               17   compel the production and authorize his use of additional privileged documents.
                                                                                                               18                 3.     Liu Cannot Legally Obtain Reconsideration Through In
                                                                                                               19                        Camera Review of FF’s Privileged Information
                                                                                                               20
                                                                                                                            In a last-ditch effort to procure the emergency reconsideration and reversal of
                                                                                                               21
                                                                                                                    the May 3 Order, Liu demands that documents on FF’s privileged log be subjected
                                                                                                               22
                                                                                                                    to in camera review so the Court can determine whether FF has complied with its
                                                                                                               23
                                                                                                                    production obligations.38 In so demanding, however, Liu notably fails to cite any law
                                                                                                               24
                                                                                                                    supporting such a procedure. Nor can he do so where California state and federal
                                                                                                               25
                                                                                                               26   36
                                                                                                                       See Application at p. 6:19-22.
                                                                                                               27   37
                                                                                                                       See Grochow Decl., ¶ 12.
                                                                                                                    38
                                                                                                               28      See Application at pp. 2:8-9, 4:17-18, 7:24, 8:2, 8:14-17.
                                                                                                                    115811757                                   -15-
                                                                                                                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 149 Filed 05/10/21 Page 20 of 20 Page ID
                                                                                                                                               #:3181


                                                                                                                1   court law could hardly be more clear that “a court [cannot] order[] in camera review
                                                                                                                2   of information claimed to be privileged in order to rule on the claim of privilege[,]”
                                                                                                                3   let alone the stunningly intrusive, undefined, and unwarranted review that Liu
                                                                                                                4   demands. Costco Wholesale Corp. v. Super. Ct., 47 Cal. 4th 725, 739 (2009); see
                                                                                                                5   also        Insight   Glob.,   LLC   v.   Beacon    Hill   Staffing   Grp.,   LLC,    No.
                                                                                                                6   17CV00309BLFVKD, 2018 WL 6573081, at *5 (N.D. Cal. Dec. 13, 2018) (same).
                                                                                                                7   Accordingly, the Court must decline Liu’s invitation to invade FF’s attorney-client
                                                                                                                8   privilege in violation of governing law.39
                                                                                                                9   III.     CONCLUSION
                                                                                                               10            For each of the foregoing reasons, Defendants respectfully request that Liu’s
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                               11   Application be denied in its entirety.
                                                                                                               12   Dated: May 10, 2021                          Respectfully submitted,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                               13                                                TROUTMAN PEPPER HAMILTON
                                                                                                                                                                 SANDERS LLP
                                                                                                               14
                                                                                                               15                                                 By: /s/ Lauren E. Grochow
                                                                                                               16                                                      Lauren E. Grochow
                                                                                                                                                                       Attorneys for Defendant
                                                                                                               17                                                      SMART KING LTD. and Defendant
                                                                                                                                                                       and Counterclaimant
                                                                                                               18                                                      FARADAY&FUTURE INC.
                                                                                                               19
                                                                                                               20
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24   39
                                                                                                                       Even if such a review were permissible, which it is not, Liu has not identified a
                                                                                                               25   single entry on the privilege log with which he takes issue. He cannot “in seriousness
                                                                                                                    . . . expect the [Court] to dig through privilege logs and bates numbers to ferret out
                                                                                                               26   which documents” he means to include in his baseless claim that responsive
                                                                                                               27   documents are yet to be produced. In re Glumetza Antitrust Litig., No. 19-CV-05822-
                                                                                                                    WHA-RMI, 2020 WL 3498067, at *16 n.10 (N.D. Cal. June 29, 2020).
                                                                                                               28
                                                                                                                    115811757                                   -16-
                                                                                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR CLARIFICATION
